NUMBER 13-22-00282-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


SALINAS FUNERAL HOME, INC.
AND ORLANDO ESTRADA OCHOA D/B/A
“IMMACULATE TRANSPORT SERVICES”,                                       Appellants,

                                             v.

MARIBEL SALINAS AND
EDITH SALINAS,                                                           Appellees.


                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                Memorandum Opinion by Justice Longoria

      Appellants Salinas Funeral Home, Inc. and Orlando Estrada Ochoa d/b/a

“Immaculate Transport Services” perfected an appeal from a judgment entered by the

206th District Court of Hidalgo County, Texas, in cause number C-3701-20-D. This appeal
was abated by the Court on July 25, 2022. This cause is now before the Court on the

parties’ joint motion to dismiss the appeal filed pursuant to a settlement agreement.

Accordingly, this case is hereby reinstated.

      The Court, having considered the documents on file and the parties’ joint motion

to dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R.

APP. P. 42.1(a). The parties’ joint motion to dismiss is granted, and the appeal is hereby

dismissed. Costs are taxed against the party incurring same. Having dismissed the

appeal at the parties’ request, no motion for rehearing will be entertained, and our

mandate will issue forthwith. Any pending motions are dismissed as moot.


                                                              NORA L. LONGORIA
                                                              Justice

Delivered and filed on the
22nd day of September, 2022.




                                               2